 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ROBERT KESSLER,
                                                          Case No.: 2:21-cv-00515-RSL
10                 Plaintiff,
           v.                                             ORDER GRANTING LD II, LLC’S
11                                                        UNOPPOSED MOTION FOR AN
     LD II, LLC and SUKHNEET LLC,                         EXTENSION OF TIME TO
12   individually,                                        ANSWER OR OTHERWISE
                                                          RESPOND TO THE COMPLAINT
     Defendants.
13

14          THIS MATTER having come before the Court on Defendant LD II, LLC’s Unopposed

15   Motion for an Extension of Time to Answer or Otherwise Respond to the Complaint, the Motion

16   is GRANTED and it is hereby ORDERED THAT:

17          Defendant LD II, LLC shall have until June 10, 2021 to answer or otherwise respond to the

18   Complaint.

19          IT IS SO ORDERED

20
            Dated this 6th day of May, 2021.
21

22
                                                 THE HONORABLE ROBERT S. LASNIK
23                                               UNITED STATES DISTRICT JUDGE

24
     ORDER GRANTING DEFENDANT LD II, LLC’S UNOPPOSED MOTION FOR               STOKES LAWRENCE, P.S.
                                                                                1420 FIFTH AVENUE, SUITE 3000
     AN EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO THE               SEATTLE, WASHINGTON 98101-2393
                                                                                         (206) 626-6000
     COMPLAINT - 1
     (2:21-cv-00515-RSL)
